DETAILED ACTION
Examiner’s Comments
This action is in response to applicant’s amendment received 1/14/2021.
All matters of form have been remedied and applicant’s amendment has combined the indicated allowable subject matter with their respective base claims which now places the application in condition for allowance over the prior art of record.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 27, last line is replaced with, --therebetween.--.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 8 a.m. to 4 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the 
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

1/26/2021